Citation Nr: 0123516	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for left shoulder 
separation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel




INTRODUCTION

The veteran had active service from November 1979 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  The 
RO denied service connection for left shoulder separation.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  There is no competent evidence of a left shoulder 
separation.


CONCLUSION OF LAW

Left shoulder separation was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records have no record of an 
injury to the veteran's left shoulder while in service.  The 
veteran filed his claim in September 1999.  At that time, he 
submitted a hospital summary from VAMC Big Spring, Texas for 
inpatient treatment from March to April 1999.  There was no 
indication on the hospital report that the veteran was being 
or had been treated for problems related to his left 
shoulder.  In the veteran's Form 9, Appeal to the Board, he 
indicated that he had never sought treatment for his left 
shoulder injury.

In April 2000, the RO issued a statement of the case (SOC) 
giving the veteran the reasons and bases for denial of his 
claim for service connection for left shoulder separation.  
After the veteran filed his Form 9, in April 2000, the RO 
sent the veteran a supplemental statement of the case (SSOC) 
which noted that the claim had been reconsidered and denied 
on its merits.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, the SOC, 
SSOC, and the letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board notes that the veteran has not had a VA 
examination.  The VCAA requires an examination be 
administered by the VA when there is evidence in the record 
that indicates the veteran suffers from a current disability 
or injury that might be service connected.  38 U.S.C.A. 
§ 5103A(d) (West 1991 & Supp. 2001); 66 Fed. Reg. 45620, 
45631 (August 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159(c)(4).  There is no evidence on the record 
of a current disability.  Therefore, a VA examination is not 
required in this instance.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and a treatment report from VAMC Big Spring, 
Texas.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a veteran who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to VA benefits.  Therefore, no further assistance 
to the veteran with the development of evidence is required.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability it due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.306(a) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran's service medical records do not have any 
indication that he injured his left shoulder while in 
service.  The hospital report submitted to the RO is also 
silent as to the veteran's left shoulder separation.  There 
is no evidence on the record that indicates either an injury 
while in service or a current disability.  Service connection 
is warranted for a "disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . ." 38 U.S.C.A. § 1131; see 
also 38 C.F.R. § 3.303(a) (service connection means facts 
showing "a particular injury or disease resulting in 
disability [that] was incurred coincident with service. . . 
."). Therefore, without competent evidence of a current 
"disability," service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); See Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for left shoulder separation, and there is 
no doubt to be resolved. See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for left shoulder separation is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

